Citation Nr: 1540088	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for liver disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1975 to May 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from an
April 2012 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Houston, Texas, which denied service connection for liver disease.

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in November 2013.  The hearing transcript is of record.

The Board remanded the appeal in March 2014 and in January 2015 for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The Veteran's liver disease, best diagnosed as alcoholic liver disease manifested by elevated blood enzymes and not cirrhosis, manifested after active service, was not caused or aggravated by any aspect of service, and was not caused or aggravated beyond the normal progression by service-connected loss of the left eye or left side facial scars.


CONCLUSION OF LAW

The criteria for service connection for liver disease are not met. 38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310 (2015).   

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The AOJ provided notice in March 2012 that met the requirements except that the notice did not provide all criteria for service connection for forms of substance abuse or for service connection on a secondary basis.  These theories had not been raised by the Veteran at that time.  The notice that was provided prior to the initial decision on the claims advised the Veteran of all other criteria to substantiate a claim for service connection and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  After the initial decision on the claim and receipt of the Veteran's additional statement later in March 2012 and his notice of disagreement in April 2012, the AOJ provided an additional notice in May 2012 that included the criteria for service connection on a secondary basis.  The AOJ readjudicated the claim in a June 2012 statement of the case, which also advised the Veteran of the regulations applicable to substance abuse disorders.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, Social Security Administration (SSA) disability benefits records and VA outpatient treatment records through January 2015. 

The Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the hearing, the undersigned VLJ noted the basis of the prior determination and the elements of the claim that were lacking to substantiate the claim for benefits.  The VLJ fully explained the issue including the regulation applicable to substance abuse disorders and sought to identify sources of medical treatment and opinion on the etiology of the claimed disorder and any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 
38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 
38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In May 2014 and January 2015, the Board remanded the appeal, in part, to obtain VA and SSA medical records and for additional VA examinations.  SSA and VA records through January 2015 have been obtained and additional VA examinations and opinions were obtained as noted below.  The Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran was provided VA examinations in June 2014 and April 2015 with an additional record review and medical opinion in May 2015.  The clinical observations by the examiners in June 2014 and April 2015 were adequate to establish a history and diagnosis of the Veteran's claimed disorders; however, the Board found that the opinions provided did not address all legal criteria.  The Board finds that the May 2015 additional review and opinion in conjunction with the earlier examinations are adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, as discussed below, the May 2015 VA examiner's opinion is based on an accurate factual predicate.

Thus, the Board finds that no additional AOJ action to further develop the record is warranted and that VA's duties to notify and assist the Veteran have been accomplished. 

II. Analysis

The Veteran served as a U.S. Army missile system crewmember with duty in Germany from August 1976 to October 1977.  The Veteran sustained a serious wound to the left eye and face in early October 1977.  The injury required enucleation of the eye and placement of a prosthesis.  The Veteran was evacuated to the United States for further treatment and received an honorable medical retirement in May 1978.  The Veteran has been granted service connection and compensation for loss of the left eye and for facial scars, effective the day following discharge from active service.  He contended in a February 2012 claim that he was diagnosed with liver disease caused by excess alcohol consumption that began in active service due to his duties and stress.  In a March 2012 statement and during the November 2013 Board hearing, the Veteran contended that his excessive alcohol consumption was to get over losing his eye, having to explain what happened to his neighbors, and difficulty finding a job in a small town.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Primary diagnosed disabilities of drug or alcohol abuse are not disabilities for which service connection can be granted.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  However, 38 C.F.R. § 3.301(c)(3) provides that where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. 

Service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  38 C.F.R. § 3.310; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection under this theory, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused or aggravated by a service-connected disorder.  Allen, 237 F.3d at 1381.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service treatment records are silent for any symptoms, diagnoses, or treatment for liver, substance abuse, or mental health disorders.  

The Veteran underwent inpatient VA therapy in December 1994 and November 1999 for problems related to alcohol abuse.  Clinicians did not formally diagnose an acquired disorder, comment on the causes of the "problems," or mention the loss of the left eye.  In November 2005, a VA primary care physician's assistant (VA) recommended the Veteran for another therapy program for alcoholism.  In April 2009, the Veteran's VA primary care physician again diagnosed alcohol abuse and noted that the Veteran refused further treatment.   

The Veteran was hospitalized in January 2008 and January 2011 at a private medical facility for episodes of dizziness and syncope after alcohol consumption.  Clinicians ruled out a seizure disorder.  

In April 2011, the VA primary care physician noted a discussion with the Veteran advising him to cease alcohol use because it was affecting his liver.  A social worker noted the Veteran's report that he had started drinking at age 17 but increased his consumption in service.  There was no mention of the eye injury or other precipitating causes, but the Veteran acknowledged that his heavy drinking "caused some issues for him while in the Army." 

In a May 2011 SSA questionnaire, the Veteran reported that he had worked as a laborer for several businesses from 1971 to 2006; however, he believed that his disabilities prevented employment since December 2010.  Vision examinations showed 20/20 distance acuity in the right eye but with a small loss of field of vision due to a cataract.  In October 2011, SSA granted disability benefits for chronic liver disease and cirrhosis with a secondary diagnosis of cataract.  

In January 2012, a VA occupational therapist provided physical therapy for symptoms of chronic fatigue and noted a provisional diagnosis of cirrhosis of the liver without mention of alcohol.  It is not clear whether the therapist was aware of the history or was competent to render an independent diagnosis.  However, in February 2012, the primary care physician directed that VA provide SSA with a letter stating that the Veteran had chronic liver disease with evidence of bone marrow suppression, splenomegaly, and cirrhosis.  Subsequent primary care records continued the diagnosis of cirrhosis but the only treatment was advice to stop alcohol consumption.  In October 2012, the primary care physician noted that weight loss was associated with less food intake.  

In a January 2013 substantive appeal, the Veteran noted that after returning from active service, the stress of an inability to obtain certain jobs in his small town because of a loss of depth perception lead to increased alcohol consumption.   

During the November 2013 Board hearing, the Veteran testified that he increased his drinking during and after service because of difficulty "dealing with" the loss of his left eye.  He stated that he was often not working and home during the day with nothing else to do except drink.  He did not state how the loss of his left eye impaired his capacity for employment or accomplishing other daily activities.  He stated that he first sought treatment for alcohol abuse in 1999. 

In June 2014, a VA psychologist noted a review of the electronic claims file and accurately summarized the Veteran's history of alcohol abuse and treatment.  The Veteran reported that his excessive consumption started in service and caused him problems but that he ceased alcohol use when warned by his physician that it was affecting his liver.  However, he also reported that he occasionally drank moderately three times per week.  The Veteran and the psychologist made no mention of the loss of the left eye.  The psychologist found the Veteran did not have a mental health disorder and no other symptoms attributable to a mental health disorder.  The psychologist noted, 

Although he has a history of alcohol use, within the last 12 month period there has not been a problematic pattern of alcohol use leading to clinically significant impairment or distress. There is no evidence as a matter of medical probability, based on clinical experience, medical expertise, established by medical principles or evidence on record that would suggest that the vet's history of alcohol abuse was secondary to (caused or aggravated by) his diagnosed eye disability.

However, the psychologist did not address the claimed relationship between alcohol abuse and liver disease. 

In April 2015, VA physician noted a review of the electronic claims file that included the service-connected loss of the left eye, diagnoses of alcohol abuse, failure of multiple VA therapy programs, and a diagnosis of alcoholic cirrhosis of the liver in the VA outpatient treatment records.  The physician noted that the cirrhosis diagnosis was not based on biopsy and that the Veteran was not treated for jaundice or a bleeding disorder.  On examination, the physician noted no palpable liver or spleen.  Laboratory tests showed some improvement in liver function although the Veteran was considerably underweight.  The physician found that alcoholism as a disorder was not diagnosed until the 1990s and did not manifest in service or was caused by the loss of the left eye but rather by unspecified "situational" factors.   

In July 2015, a consulting VA physician noted a review of the electronic claims file and highlighted several excerpts from the file.  The physician copied laboratory test results obtained in May 2015 and included them in his report.  The physician also acknowledged the Veteran's lay statement in February and March 2012 that his alcohol consumption and liver disease was caused by Army duties, stress, and his inability to deal with the loss of his left eye.  The physician found that the Veteran was not definitively diagnosed with cirrhosis of the liver but had laboratory findings consistent with alcoholic liver disease and biliary system injury.  The physician found that it was less likely than not that his disease was permanently worsened beyond the normal progression because of the surgical absence of the left eye or the left side facial scars.  He explained that the Veteran has not been diagnosed with a mental disorder including alcoholism, citing the examination by the VA psychologist in 2014.   The physician also cited several medical treatises for the principle that elevated laboratory enzyme measurements are associated with heavy drinking but also with age and smoking history.  

The Board finds that direct service connection for liver disease, best diagnosed as alcoholic liver disease manifested by elevated blood enzymes and not cirrhosis, is not warranted because the disease did not manifest in service or prior to 2012 when the Veteran underwent therapy for fatigue and his primary care physician diagnosed a liver disorder and advised ceasing alcohol use.   The Veteran does not claim nor is there any lay or medical evidence that elevated liver enzymes or alcoholic liver disease were caused or aggravated by any aspect of service.  

Regarding the etiology of the alcoholic liver disease, and resolving all doubt in favor of the Veteran, the Board finds that the weight of competent medical evidence is that it is at least as likely as not that excess alcohol consumption contributed to the onset of the disease in 2012.  Even though the consulting physician noted that other factors such as age and smoking can also elevate liver enzymes, the Veteran's primary care physician repeatedly advised the cessation or reduction of alcohol use in the context of treatment for the abnormal liver function.  Therefore, the Veteran's liver disease is at least aggravated by excess alcohol consumption.  

However, the Board finds that excess alcohol consumption, diagnosed by therapists as alcoholism but not formally by a mental health professional as an acquired mental health disorder, is not caused or aggravated beyond the normal progression of the disorder by the service connected loss of the left eye or left facial scars.  Although there is sufficient lay and medical evidence to show that the Veteran engaged in significant consumption of alcohol over many years, he was not diagnosed with a mental health disorder.  The Board acknowledges his sincerely held belief that he did so because of Army duties, stress, and the loss of his eye.  However, a determination that excessive alcohol consumption as a valid therapeutic treatment for these issues is a complex medical matter requiring training and experience which the Veteran does not possess.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). 

Notably, the Veteran did not report nor did his attending VA primary care and alcohol abuse therapists ever note that the loss of his eye was a cause or aggravation of his alcoholism and resultant liver disease.  Had this been identified by the Veteran, it would be reasonable that his treatment and therapy would have been directed to address this issue.  The Veteran contended that his left eye made it difficult to obtain work.  However, he reported to SSA that he worked from his discharge from the Army until 2006 in various jobs notwithstanding his single eye vision.  

Finally, the Board places greatest probative weight on the opinions of the VA psychologist in 2014, the VA examiner in 2015, and the VA consulting physician in 2015 who reviewed and commented on the entire file including the Veteran's lay statement and previous in-person examinations and collectively found that the excess use of alcohol was not caused or aggravated beyond the normal progression by the service-connected left eye injury or facial scars. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for liver disease is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


